UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— AMENDMENT NO. 1 TO FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to GLOBALPAYNET HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 000-51769 98-0458087 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Columbia Tower, 701 Fifth Ave, Suite 4200, Seattle, WA 98104 (Address of Principal Executive Office) (Zip Code) (206) 262-7533 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.¨YesþNo. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).¨YesþNo. 40,443,748 Shares of Registrant’s Common Stock, $0.001 par value, were outstanding as June 10, 2010. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (this “Amendment”) amends the Registrant’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2010 which the Registrant previously filed with the Securities and Exchange Commission on June 14, 2010 (the “Original Filing”). The Registrant is filing this Amendment to correctly state the weighted average number of shares outstanding (basic and diluted) for the quarters ending March 31, 2010 and 2009. The weighted average number of shares outstanding (basic and diluted) for the quarter ending March 31, 2010 has been corrected to 40,443,748 from 38,128,674. The weighted average number of shares outstanding (basic and diluted) for the quarter ending March31, 2009 has been corrected to 38,128,674 from 37,422,168. Except as set forth above, the Original Filing has not been amended, updated or otherwise modified. Other events occurring after the filing of the Form 10-Q/A or other disclosures necessary to reflect subsequent events have been addressed in our reports filed with the Securities and Exchange Commission subsequent to the filing of this Form 10-Q/A. GLOBALPAYNET HOLDINGS, INC. TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1.
